DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks page 4, filed 01/12/21, with respect to claims 1-16 have been fully considered and are persuasive.  Applicant has elected Species I, Claims 1-7 without traverse.  Claims 8-16 have been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dave Christensen on 02/12/21.
The application has been amended as follows: 
Change claim 1 to:
1. (Amended) A three-dimensional (3D) measuring device comprising: 
a processor system including at least one of a 3D scanner controller; 
a housing; 
a 3D scanner disposed within the housing and operably coupled to the processor system, the 3D scanner having a light source, a beam steering unit, a first angle measuring device, a second angle measuring device, and a light receiver, the beam steering unit cooperating with the light source and the light receiver to define a scan area, the light source and the light receiver configured to cooperate with the processor system to determine a first distance to a first object point based at least in part on a transmitting of a light by the light source and a receiving of a reflected light by the light receiver, the 3D scanner configured to cooperate with the processor system to determine 3D coordinates of the first object point based at least in part on the first distance, a first angle of rotation and a second angle of rotation; 
a laser projector operably coupled to the housing, the laser projector having a second light source and a movable mirror system consisting of one or more rotatable MEMS mirrors, wherein the one or more rotatable mirrors are rotatable in two perpendicular directions, the second light source positioned to emit light onto the movable mirror system; and 
second light source to emit light and moving the mirror to generate a pattern on a surface in the environment, the pattern being based at least in part on the 3D coordinates.
Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1, closest prior art of record Zweigle et al US 20160047914, Kimmel et al US 2015/0172635 and Bryson et al 2017/0193781.
Regarding claim 1, Zweigle et al teaches a three-dimensional (3D) measuring device (paragraph 0051) comprising: 
a processor system including at least one of a 3D scanner controller (3D scanner processor (controller) 38 paragraph 0052); 
a housing (paragraph 0040); 
a laser projector operably coupled to the housing (paragraph 0040), 
a 3D scanner disposed within the housing and operably coupled to the processor system (paragraph 0077), 
the 3D scanner having a light source, a beam steering unit, a first angle measuring device, a second angle measuring device, and a light receiver, the beam steering unit cooperating with the light source and the light receiver to define a scan area (paragraph 0077), 
the light source and the light receiver configured to cooperate with the processor system to determine a first distance to a first object point based at least in part on a transmitting of a light by the light source and a receiving of a reflected light by the light receiver, the 3D scanner configured to cooperate with the processor system to determine 3D coordinates of the first object point based at least in part on the first distance, a first angle of rotation and a second angle of rotation (the 3D scanner is configured to cooperate with the processor system to determine 3D coordinates of the first object point based at least in part on the first distance, the first angle of rotation and the second angle of rotation paragraph 0077. The laser scanner 20 has a measuring head 22 and a base 24. The measuring head 22 is mounted on the base 24 such that the laser scanner 20 may be rotated about a vertical axis 23. The measuring head 22 has a rotary mirror 26, which may be rotated about the horizontal axis 25. The rotation about the vertical axis may be about the center of the base 24. – paragraph 0032 and Zweigle et al teaches the measuring head 22 is further provided with an electromagnetic radiation emitter, such as light emitter 28, for example, that emits an emitted light beam 30. In one embodiment, the emitted light beam 30 is a coherent light beam such as a laser beam. – paragraph 0034.)  
Zweigle  does not teache the laser projector having a second light source and a movable mirror system consisting of one or more rotatable MEMS mirrors, wherein the one or more rotatable mirrors are rotatable in two perpendicular directions, the second light source positioned to emit light onto the movable mirror system; and 
wherein the processor system is responsive to nontransitory executable computer instructions for causing the second light source to emit light and moving the mirror to generate a pattern on a surface in the environment, the pattern being based at least in part on the 3D coordinates.
It is inherent that all dependent claims are allowable for depending on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 12, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675